Title: To Thomas Jefferson from Jonathan H. Nichols, 24 February 1801
From: Nichols, Jonathan H.
To: Jefferson, Thomas



Revered Sir,
Boston, Feb. 24. 1801.

As your Countrymen have been taught to look up to you as the friend of human Nature, rational freedom, and the patron of Arts, Sciences &c. A humble Citizen, from whose industry alone his Subsistence is obtained, with diffidence & respect Solicits, a favor of you, Sir, in permitting him to Dedicate to your Name, a volume of Elegant literature, which he proposes to publish, entitled The Miscellaneous Dictionary, Compiled from the writing of the most eminent and esteemed athors, ancient & modern. An alphabetical arrangement of Literary, moral, philosophical and humorous essays in prose & poesy.

If Sir, you do not object to its dedication to you Sir, I shall have the honor of transmitting the Copy to you for your examination; Your Name will have great weight in procuring the Sale & reputation of the work, as your literary talents, and excellencis of intellect & heart are printed on the memory of your grateful fellow Citizens. The favor will add individual, to general obligations.
Yours with esteem & respect 

Jon. H. Nichols

